Mount, J.
This action was brought to recover upon an alleged contract for wages. The defendants denied the contract and alleged a counterclaim for damages. The cause was tried to the court and a jury. A verdict was returned in favor of the plaintiff. Defendants’ motion for a new trial was denied, and a judgment was entered upon the verdict. The defendants have appealed.
But two errors are assigned; that the court erred (1) in denying defendants’ motion for a new trial, and (2) in entering the judgment appealed from. The errors are both based upon the contention that the evidence is not sufficient to sustain the verdict. It is not claimed that there was no evidence to support the verdict, but appellants contend that the verdict is based upon the evidence of the respondent only. Conceding this to be true, this court has held that,
“If there is substantial evidence in the record sustaining tíie verdict and judgment, though it be but the evidence of one witness and that witness the person in whose favor the verdict and judgment is rendered, we have no rightful power to reverse the judgment for want of facts, no matter how *154strongly we may be convinced that the evidence preponderates with the other side. On this question, therefore, the appellant is concluded by the finding of the jury.” Stanley v. Stanley, 32 Wash. 489, 73 Pac. 596.
We have often held that, where there is a conflict of evidence, and the jury have passed upon the credibility of the witnesses and found a verdict, and the trial court afterwards denies a motion for a new trial and enters judgment thereon, such judgment is conclusive, except perhaps where there is an abuse of discretion in the lower court. Warwick v. Hitchings, 50 Wash. 140, 96 Pac. 960; Ottomeier v. Hornburg, 50 Wash. 316, 97 Pac. 235; Farrel Co. v. Ihrig, 50 Wash. 281, 97 Pac. 52; Strandell v. Moran, 49 Wash. 533, 95 Pac. 1106; Suell v. Jones, 49 Wash. 582, 96 Pac. 4; Wilcox v. Watson, 49 Wash. 215, 94 Pac. 1135.
This rule is conclusive of the case. There is no error in the record, and the judgment must be affirmed.
Rudkin, C. J., Fullerton, Crow, and Chadwick, JJ., concur.
Dunbar and Gose, JJ., took no part.